Name: Commission Regulation (EC) No 579/94 of 16 March 1994 amending Regulation (EC) No 336/94 fixing the number of young male bovine animals which may be imported on special terms in the first quarter of 1994 and derogating from Regulation (EEC) No 2377/80 in respect of that quarter as regards the allocation of the quantities available
 Type: Regulation
 Subject Matter: economic geography;  Europe;  trade policy;  tariff policy;  means of agricultural production
 Date Published: nan

 17 . 3 . 94 Official Journal of the European Communities No L 74/7 COMMISSION REGULATION (EC) No 579/94 of 16 March 1994 amending Regulation (EC) No 336/94 fixing the number of young male bovine animals which may be imported on special terms in the first quarter of 1994 and derogating from Regulation (EEC) No 2377/80 in respect of that quarter as regards the allocation of the quantities available 2. Article 1 (4) is replaced by the following : '4. Licence applications and licences shall, notwith ­ standing Article 9 ( 1 ) (c) of Regulation (EEC) No 2377/70 , relate to :  young bovine animals weighing not more than 300 kilograms per head, or  young bovine animals weighing from 160 to 300 kilograms per head, originating in and coming from Hungary, Poland, the Czech Republic, Slovakia, Romania, Slovenia or Bulgaria. In the latter case, Sections 7 and 8 of licence applica ­ tions and licences shall include one of the following : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EC) No 3611 /93 (2), and in particular Articles 13 (4), 15 (2) and 25 thereof, Whereas the exchange of letters between the European Community and Bulgaria concerning certain provisions applying to live bovine animals annexed to the Interim Agreement between the European Economic Community and the European Coal and Steel Community, of the one part, and the Republic of Bulgaria, of the other part ('), which came into force on 31 December 1993, allows Bulgaria to benefit under the present arrangements ; Whereas Article 1 ( 1 ) (b) of Commission Regulation (EC) No 336/94 (4) specifies for the first quarter of 1994 a greater reduction in the levy on animals weighing 160 to 300 kilograms per head, originating in and coming from Hungary, Poland, the Czech Republic, the Slovak Repu ­ blic, Romania and Slovenia ; whereas Bulgaria should be included, with immediate effect, in that list and certain other provisions should be adapted ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal,  HungrÃ ­a y/o Polonia y/o RepÃ ºblica Checa y/o RepÃ ºblica Eslovaca y/o Rumania y/o Eslovenia, y/o Bulgaria,  Ungarn og/eller Polen og/eller Den Tjekkiske Republik og/eller Den Slovakiske Republik og/eller RumÃ ¦nien og/eller Slovenien, og/eller Bulgarien,  Ungarn und/oder Polen und/oder Tschechische Republik und/oder Slowakische Republik und/oder RumÃ ¤nien und/oder Slowenien, und/oder Bulga ­ rien ,  Ã Ã Ã ³Ã ³Ã ±Ã Ã ¯Ã ± Ã ®/Ã ºÃ ±Ã ¹ Ã Ã ¿Ã »Ã Ã ½Ã ¯Ã ± Ã ®/Ã ºÃ ±Ã ¹ Ã ¤Ã Ã µÃ Ã ¹Ã ºÃ ® Ã Ã ·Ã ¼Ã ¿Ã ºÃ Ã ±Ã Ã ¯Ã ± Ã ®/Ã ºÃ ±Ã ¹ Ã £Ã »Ã ¿Ã ²Ã ±Ã ºÃ ¹Ã ºÃ ® Ã Ã ·Ã ¼Ã ¿Ã ºÃ Ã ±Ã Ã ¯Ã ± Ã ®/Ã ºÃ ±Ã ¹ Ã ¡Ã ¿Ã Ã ¼Ã ±Ã ½Ã ¯Ã ± Ã ®/Ã ºÃ ±Ã ¹ Ã £Ã »Ã ¿Ã ²Ã µÃ ½Ã ¯Ã ± Ã ®/Ã ºÃ ±Ã ¹ Ã Ã ¿Ã Ã »Ã ³Ã ± ­ Ã Ã ¯Ã ±, HAS ADOPTED THIS REGULATION :  Hungary and/or Poland and/or Czech Republicand/or Slovakia and/or Romania and/or Slovenia and/or Bulgaria,  Hongrie et/ou Pologne et/ou RÃ ©publique tchÃ ¨que et/ou RÃ ©publique slovaque et/ou Roumanie et/ou SlovÃ ©nie et/ou Bulgarie,  Ungheria e/o Polonia e/o Repubblica ceca e/o Repubblica slovacca e/o Romania e/o Slovenia e/o Bulgaria, Article 1 Regulation (EC) No 336/94 is hereby amended as follows : 1 . Article 1 (1 ) (b) is replaced by the following : '(b) 45 530 of a live weight of 1 60 to 300 kilograms per head, originating in and coming from Hungary, Poland, the Czech Republic, Slovakia, Romania, Slovenia and Bulgaria and subject to a 75 % reduction in the levy.' ;  Hongarije en/of Polen en/of Tsjechische Republiek en/of Slowaakse Republiek en/of RoemeniÃ « en/of SloveniÃ « en/of Bulgarije,  Hungria e/ou Polonia e/ou RepÃ ºblica Checa e/ou RepÃ ºblica Eslovaca e/ou RomÃ ©nia e/ou EslovÃ ©nia e/ou BulgÃ ¡ria. (') OJ No L 148 , 28 . 6. 1968 , p. 24. 0 OJ No L 328 , 29 . 12. 1993, p. 7. (3) OJ No L 323, 23 . 12. 1993, p. 2. (4) OJ No L 43, 16. 2. 1994, p. 7 . Licences shall carry with them an obligation to import from one or more of the countries indicated.' : 17. 3 . 94No L 74/8 Official Journal of the European Communities 3 . Article 4 is replaced by the following : 'Article 4 Notwithstanding Article 9 ( 1 ) (e) and (f) of Regulation (EEC) No 2377/80, "220 kg* and "Yugoslavia and/or Poland and/or Hungary" in those provisions shall be read respectively as " 160 kg" and "Hungary and/or Poland and/or the Czech Republic and/or Slovakia and/or Romania and/or Slovenia and/or Bulgaria".' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 March 1994. For the Commission Rene STEICHEN Member of the Commission